                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JAMES ABBOTT,
 Plaintiff,

 v.                                                              Case No. 16–CV–01105–JPG–RJD

 JOHN D. LAKIN,
 DEPUTY LEMARR,
 DEPUTY LT. HILL, and
 DEPUTY TASSONE,
 Defendants.

                                         JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court having

rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that the claims by Plaintiff JAMES

ABBOTT against Defendant JOHN D. LAKIN are DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED AND ADJUDGED that the claims by Plaintiff JAMES

ABBOTT against Defendants DEPUTY LEMARR, DEPUTY LT. HILL, and DEPUTY

TASSONE are DISMISSED WITH PREJUDICE.

Dated: November 21, 2019

                                     MARGARET M. ROBERTIE, Clerk of Court

                                     s/Tina Gray, Deputy Clerk


Approved by: s/ J. Phil Gilbert
             United States District Judge
